DOWDELL, J.
The purpose of the hill is to enjoin'the sales of certain lands therein described, levied oil Under an execution issued under a judgment obtained' by tlie' respondent bank against one W. H. Pruett; and fto: prevent a cloud upon the alleged title of file complaints' to said lands by said levy and sale. The decree1 appealed from was rendered upon a final submission of the cause, upon the pleadings and proof. The 'complainants predicate their rights upon a deed executed to them by said W. H. Pruett, their father, on Api-il 1st, 1893, the-consideration of the deed being a debt which the said IV. IT. Pruett owed to the-estate of Ids' deceased wife, the mother of the complainants, for money ' timing from the sale; of • property of the said'wife during her lifetime, which he. had used for his own benefit. The 'evidence without conflict shows the -consideration of'the deed and that-the same was fair and reasonable/ that the grantees were at the time minors; (and the conveyance was for their benefit) ; that the deed was actually -delivered to O. B. Pruett, one o'f the grantees, and afterwards on the same day or the following-flay was handed by O. B. Pruett to'the grantor, his father,- who was then the probate judge of Barbour county, where the land conveyed was situate, with' the request, that the deed he recorded and tliat he should keep the same; that the deed was kept by the father and .not filed for record until the 27th day of April, 1897, but was on that day placed iii a basket- in tlie office of tlie' probate judge by said *473W. H. Pruett, such being tlie place where all papers filed for record were kept until the same could be recorded, and with tlie usual stamp endorsed on the deed showing the same had- been filed for record on that day, though said endorsement was not signed. Whether [the delivery of the deed by O. B. Pruett to his. father W. H. Pruett, with the request that the same be recorded, which occurred at their home, constituted a delivery under -section 987 such as to make it operate as constructive notice, we need not decide. There can he no douhjt, we think, that when it was endorsed filed on the 27th of April, 1897, though 'unsigned, and placed in the usual place in the office, by the probate. judge, for such papers filed for record, it was then delivered within the meaning of the statute and became operative as a record from that day.
There was no reservation of benefit to the. grantor in the face of the deed, and the fact that after the execution and delivery of the deed it was then understood and agreed that the father would look after the renting of ¡the lands, collect the rents and apply the same for their benefit in their support and education, constituted no reservation of benefit.
The deed sufficiently described the property to pass the legal title, especially when aided by parol proof which was competent and admissible for ¡that purpose. Baucum & Jenkins v. George, 65 Ala. 259.
Under the averments of the bill the complainants would be compelled, in an action of ejectment brought on a sheriff’s deed under execution sale, to offer evidence -outside -of their deed to prevent a recovery. This being true, the bill being one to prevent a cloud being cast upon their title by the sale under execution against W. H. Pruett, their grantor, contained equity. Rea pro ami v. Longstreet & Sedgewick, 54 Ala. 291; Reynolds v. Kirk, 105 Ala. 446; Curry v. Peebles, 83 Ala. 225.
The demurrer, we think, was wanting in merit and was properly overruled by the chancellor.
We find no error in the record and the decree is, therefore, affirmed.